1 Reported in 287 N.W. 876.
Motion to dismiss an appeal from order of district court of Hennepin county denying motion to discharge a garnishee, the motion being made after disclosure, on the ground that "the moneys in the possession of said garnishee * * * are trust funds belonging to persons other than defendants herein." The motion to discharge the garnishee does not expressly or by implication question the jurisdiction of the district *Page 649 
court over the person or property of the garnishee. Therefore the order is not appealable. Shallbeter v. George M. Bernstein Co. 174 Minn. 604, 218 N.W. 730, and cases cited.
Appeal dismissed.